MEMORANDUM **
Samuel Earl Wilson appeals pro se from the district court’s summary judgment in favor of Oregon State Hospital doctors in his 42 U.S.C. § 1983 action alleging his due process rights were violated when he was administered anti-psychotic drugs against his will. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Delta Sav. Bank v. United States, 265 F.3d 1017, 1021 (9th Cir.2001), and we affirm.
The district court properly granted summary judgment to defendants on qualified immunity grounds because the doctors, who followed Oregon state law before administering Wilson’s medication, could have reasonably believed that their actions did not violate a clearly established constitutional right. See Jackson v. City of Bremerton, 268 F.3d 646, 651 (9th Cir. 2001); see also Grossman v. City of Portland, 33 F.3d 1200, 1209 (9th Cir.1994) (noting that “the existence of a statute or ordinance authorizing particular conduct is a factor which militates in favor of the conclusion that a reasonable official would find that conduct constitutional”).
The district court did not abuse its discretion in denying Wilson’s motion to compel discovery because his request was overly burdensome, vague, and unlikely to lead to relevant information. See Hallett v. Morgan, 296 F.3d 732, 751 (9th Cir. 2002).
The district court did not abuse its discretion in denying Wilson’s request for appointment of counsel because Wilson failed to demonstrate exceptional circumstances. See Terrell v. Brewer, 935 F.2d 1015,1017 (9th Cir.1991).
We lack jurisdiction to review the district court’s post-judgment order denying Wilson’s motion for relief from judgment. See Fed. R.App. P. 4(a)(4)(B)(ii).
Wilson’s remaining contentions lack merit.
Wilson’s motion for reconsideration or in the alternative to take judicial notice is denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.